Memorandum Per Curiam.
.The first, second and fourth defenses are legally insufficient. (Zwang v. A. & P. Food Stores, 181 Misc. 375; Bowles v. American Stores, 139 F. 2d 377.) The third defense is not a complete defense, but may be a partial defense to plaintiff’s claim for cumulative damages. (Ward v. Bochino, 181 Misc. 355.)
The order should be reversed, with ten dollars costs, and motion granted with leave to serve an amended answer within five days after service of order entered hereon upon payment of costs.
Shientag, McLaughlin and Hecht, JJ., concur.
Order reversed, etc.